Citation Nr: 1700517	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  09-34 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for service-connected degenerative arthritis and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative arthritis of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from March 1981 to August 1994.

These matters come before the Board of Veterans' Appeals on appeal from a February 2009 rating decision by the Department of Veterans' Affairs Regional Office (RO) in Seattle, Washington.  The RO granted service connection for cervical spine disability, at 20 percent, and a noncompensable thoracolumbar spine disability, with both effective December 10, 2004.  

In a January 2012 rating decision, the RO granted a 10 percent disability rating, for the thoracolumbar spine disability, effective December 10, 2004.  As noted in prior Board decisions, that issue is characterized as set forth on the title page.  

During the pendency of this appeal, the Veteran requested a hearing and was scheduled for a travel board hearing in March 2013; he failed to report to his hearing.  The hearing request is deemed withdrawn.  

In August 2014 and March 2016, this matter was previously before the Board and remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In April 2016, the AOJ obtained an addendum medical opinion to address an inadequacy of the January 2015 VA examination.  Unfortunately, since that time, the Court of Appeals for Veterans Claims (the Court) has determined that VA examinations must also describe both active and passive motion and weight-bearing and nonweight bearing.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  As such, another VA examination is necessary to address such criteria.  

The Board further notes that, in March 2016, the Social Security Administration (SSA) requested VA records in regards to a SSA disability claim by the Veteran.  
As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as, any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).
                      
Finally, the AOJ should also obtain any unassociated VA medical records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   (a) The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's disability benefits claims.

(b)  The AOJ should obtain any unassociated VA medical records.

2.  The AOJ should arrange for the Veteran to undergo VA thoracolumbar and cervical spine examinations to determine the current level of severity of the Veteran's service-connected spine disabilities.  

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




